Plaintiff in error, George Jones, was convicted on an information charging that he did unlawfully transport certain intoxicating liquors from a point unknown in Choctaw county to West Jackson street in Hugo. On the 20th day of February, 1918, judgment was rendered, and in accordance with the verdict of the jury he was sentenced to be imprisoned in the county jail for 60 days and to pay a fine of $100 and costs. The proof on the part of the state is undisputed, and is conclusive as to the guilt of the defendant. A careful examination of the record discloses that the appeal is destitute of merit. The judgment is therefore affirmed. Mandate forthwith. *Page 702